 

Case 7:17-cr-00035-VB Document 149 Filed 05/21/20 Page 1 of 1

Case 7:17-cr-00035-VB Document 148

Filed 05/21/20 Page 1 of 1

 

APPLICATION GRANTED.
Defendant may submit a brief reply by 5/26/2020.

SO ORDERED:

Vw Vr

 

 

BOCUMENT
/ELECFRONICALLY FILED
DOCH

DATE PILED: 5/0 |] 2020
i mond

USBC SDNY
I

 

 

 

 

 

  
 

| DEVITA, PLLC
TE 504
Vincent L. Briccetti, U.S.D.J. IK 10601-1719
May 21, 2020 M6
E-Mail: jdevita@jamesrdevitalaw.com
May 21, 2020
BY ECE and EMAIL

  
  
  
   
 

Honorable Vincent L. Briccetti
The Hon. Charles L. Brieant Jr.
Federal Building and United States
300 Quarropas St.

White Plains, NY 10601-4150

Re: United States

Dear Judge Briccetti:

ourthouse

Rosheen Hilliard, 17 Cr. 35 (VB)

J am writing to request an opportunity to reply to the government’s submission in opposition to
my motion on behalf of Mr. Hilliard for compassionate release. I have asked my medical expert,
Dr. Bearnot, to review to the government’s submission and assist in my reply. I therefore

request until Tuesday, May 26, 2020 to file my reply.

Respectfully submitted,

s/James ‘R. DeVita

James R. DeVita

 
 

cc: Gillian Grossman, Esq., Assistant United States Attorney (by email, w/enclosures)
Maureen Comey, Esq., Assistant United States Attorney (by email, w/enclosures)
